Order entered March 16, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00242-CV

                                 IN RE KIP DIXON, Appellant


                       On Appeal from the 417th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 417-52676-2008

                                              ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY as moot relator’s motion for temporary relief. We ORDER relator to

bear the costs of this original proceeding.


                                                       /s/   DAVID L. BRIDGES
                                                             JUSTICE